Citation Nr: 9904880	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-27 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
nephrocalcinosis, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss with eustachian tube blockage and 
tinnitus, on appeal from the initial grant of service 
connection.

3.  Entitlement to a compensable disability rating for 
trigeminal nerve neuritis, left side of face, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had approximately 30 years of active military 
service between 1965 and 1996, and he retired from service in 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for nephrocalcinosis, bilateral hearing 
loss with eustachian tube blockage and tinnitus, and 
trigeminal nerve neuritis, left side of face, with assignment 
of a noncompensable (zero percent) disability rating for each 
condition.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for an equitable disposition of 
these claims.

2.  Since the veteran's retirement from service, his 
nephrocalcinosis has been characterized by subjective 
complaints of intermittent flank pain and nausea, without 
attacks of colic, or requiring diet or drug therapy or 
invasive or non-invasive procedures.

3.  Since the veteran's retirement from service, his hearing 
loss disability has been manifested by an average puretone 
thresholds from 43-45 decibels in the right ear and from 41-
43 decibels in the left ear, with speech recognition ability 
of 94-96 percent for the right ear and 96 percent for the 
left ear, resulting in Level "I" hearing in both ears.

4. Since the veteran's retirement from service, his 
trigeminal nerve neuritis, left side of face, has been 
characterized by subjective complaints of numbness, with no 
sensory or motor loss.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected nephrocalcinosis have not been 
met since the grant of service connection.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, and 4.115a, Diagnostic Codes 7508 and 7509 (1998).

3.  The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss with 
eustachian tube blockage and tinnitus have not been met since 
the grant of service connection.  38 U.S.C.A. §§ 1155 and 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 
4.31, 4.85, 4.87, Diagnostic Code 6100, and 4.87a, Diagnostic 
Codes 6210 and 6260 (1998).

4.  The criteria for a compensable disability rating for the 
veteran's service-connected trigeminal nerve neuritis, left 
side of face, have not been met since the grant of service 
connection.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.120, 4.123, and 4.124a, 
Diagnostic Code 8305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The first responsibility of a claimant is to present well-
grounded claims.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grants of 
service connection and original assignment of disability 
ratings for nephrocalcinosis, bilateral hearing loss, and 
trigeminal nerve neuritis.  Therefore, his claims continue to 
be well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional treatment 
records that the RO failed to obtain, and sufficient evidence 
is of record to rate the veteran's service-connected 
disabilities properly.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

After the veteran disagreed with the original noncompensable 
disability ratings assigned for these conditions, the RO 
issued a Statement of the Case (SOC) that phrased the issues 
as entitlement to "increased" evaluations.  The United 
States Court of Veterans Appeals (Court) recently held that 
there is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The SOC, as well as the Supplemental Statements of the Case 
(SSOC), provided to the veteran incorrectly identified the 
issues on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  The September 1997 SOC indicated that all the 
evidence of record at the time of the June 1997 rating 
decision (i.e., service medical records and 1997 VA 
examination reports) was considered in assigning the original 
disability ratings for the veteran's nephrocalcinosis, 
hearing loss, and trigeminal nerve neuritis.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  Moreover, the December 1997 and July 1998 SSOCs 
indicated that the veteran's claims had been considered on 
the basis of all the evidence of record.  In reviewing all 
the evidence of record dating back to the veteran's original 
claim in 1996, the RO was, in effect, considering whether the 
facts showed that the veteran was entitled to a compensable 
disability rating for any of these conditions for any period 
of time since his original claim.  

Despite the incorrect phrasing of the issues on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claims.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claims of 
disagreement with the original ratings properly considered 
based on all the evidence of record.  In the particular 
circumstances of this case, it would be pointless to remand 
the veteran's claims in order to instruct the RO to issue a 
SSOC that correctly identified the issues on appeal.  Any 
error to the veteran by the RO's phrasing of the issues on 
appeal in the SOC and SSOCs was not prejudicial to him.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, his service medical 
records, reports of various VA examinations conducted in 1997 
and 1998, VA outpatient treatment records from March 1997 to 
March 1998, and treatment records from the Orlando Naval 
Hospital from January to November 1997.  Evidence pertinent 
to each issue on appeal is discussed below.

Nephrocalcinosis

The veteran is evaluated under Diagnostic Code 7508 for this 
condition.  Under Diagnostic Code 7508, nephrolithiasis is 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  diet therapy, drug 
therapy, and/or invasive or non-invasive procedures more than 
two times per year.  This would warrant a 30 percent rating.  
38 C.F.R. § 4.115b, Diagnostic Code 7508 (1998).  There is no 
indication in any of the medical evidence of record that any 
of these criteria are present.  The medical evidence does not 
show that the veteran has required diet or drug therapy since 
his retirement from service.  His service medical records 
show that the last surgical procedure for removal of kidney 
stones was in 1986, and the veteran has reported passing 
other kidney stones without surgical intervention.  The 
medical evidence does not show that he has passed a kidney 
stone since his retirement from service.  Consequently, his 
nephrocalcinosis does not require more than two procedures 
per year.

Therefore, the veteran's service-connected nephrocalcinosis 
should be rated under Diagnostic Code 7509 for 
hydronephrosis.  A 10 percent rating contemplates 
hydronephrosis with only an occasional attack of colic, with 
no infection and no catheter drainage.  The next higher 
rating of 20 percent contemplates frequent attacks of colic, 
requiring catheter drainage.

The medical evidence since the veteran's retirement from 
service shows that he continues to have nephrocalcinosis and 
nephrolithiasis, with multiple small calculi in both kidneys.  
A renal sonogram in February 1998 showed medullary 
nephrocalcinosis of the kidneys.  The veteran complains of 
intermittent mild to moderate flank pain and nausea.  He has, 
at other times, indicated that he is asymptomatic.  His BUN 
(blood urea nitrogen) and creatinine levels have remained 
within normal limits. 

The medical evidence since the veteran's retirement from 
service shows no complaints of chills, fevers, dysuria, 
hematuria, or voiding dysfunction.  The medical evidence does 
not show that he has had any attacks of colic.  His condition 
has been relatively asymptomatic for the last few years, 
except for his complaints of flank pain.  The fact that he 
currently has kidney stones does not, by itself, warrant a 
compensable disability rating.  His complaints of flank pain 
and nausea also do not, according to the rating criteria, 
warrant a compensable disability rating. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his disability.  As indicated above, his primary 
complaints are intermittent flank pain and nausea.  Although 
it is true that he continues to have kidney stones, this 
disorder currently does not require procedures or treatment 
or exhibit any symptoms that meet the criteria for a 
compensable disability rating.  Accordingly, the Board finds 
that the preponderance of the evidence is against assignment 
of a compensable disability rating for the veteran's service-
connected nephrocalcinosis.

Bilateral hearing loss with eustachian tube
blockage and tinnitus

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  The evaluations derived from this 
schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity

through level XI for profound deafness. 38 C.F.R. §§ 4.85 and 
4.87, Diagnostic Codes 6100 through 6110; Table VI (1998).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  




TABLE VI
Numeric Designation of Hearing Impairment
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment
(with diagnostic codes)
LEVEL OF HEARING IN
BETTER EAR
XI

100
*
(61
10)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)


XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

The veteran has undergone two audiograms since his retirement 
from service (i.e., in January 1997 and May 1998).  On the 
authorized audiological evaluation in January 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
40
50
LEFT
20
35
40
40
55

The average puretone threshold was 43 decibels for both ears.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
It was also noted that the veteran had onset of tinnitus 2-3 
years earlier during an episode of eustachian tube blockage.  
The tinnitus was in his right ear only and occurred 
periodically when he experienced eustachian blockage.  

On the authorized audiological evaluation in May 1998, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
45
50
LEFT
20
30
40
40
50

The average puretone threshold was 45 decibels for the right 
ear and 41 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  The veteran indicated that he had bilateral tinnitus, 
which occurred approximately once per month.  

The results of the audiograms conducted since the veteran's 
retirement from service indicate that his hearing loss is 
properly evaluated as zero percent disabling.  Based on a 94-
96 percent speech recognition score and a 43-45 decibel 
average puretone threshold, Table VI indicates a designation 
of Level "I" for the right ear.  Based on a 96 percent 
speech recognition score and a 41-43 decibel average puretone 
threshold, Table VI indicates a designation of Level "I" 
for the left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translated to a zero 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998).  Therefore, the veteran's service-connected hearing 
loss has been noncompensable since his retirement from 
service.  38 C.F.R. § 4.85, Tables VI and VII (1998).

The veteran's service-connected hearing loss disability 
includes eustachian tube blockage and tinnitus.  The Schedule 
does not include a specific diagnostic code for eustachian 
tube blockage.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under a closely related disease 
or injury where the affected functions, anatomical location, 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  The veteran's representative has requested 
assignment of a separate disability rating under Diagnostic 
Code 6210.  Diagnostic Code 6210 for disease of the auditory 
canal provides a 10 percent disability rating where there is 
swelling, dry and scaly or serous discharge, or itching, 
requiring frequent and prolonged treatment.  However, an 
eustachian tube disorder is not a disease of the auditory 
canal; the eustachian tube is part of the inner ear.  See 
Dorland's Illustrated Medical Dictionary, Plate XVI, External 
and Internal Structures of Ear (26th ed. 1985).  Diseases of 
the inner ear under the Schedule (i.e. Diagnostic Code 6202 
for otosclerosis or Diagnostic Code 6203 for otitis interna) 
are evaluated according to the severity of the resulting 
hearing loss.  Therefore, the veteran is not entitled to a 
separate disability rating for eustachian tube blockage. 

Diagnostic Code 6260 for tinnitus provides a 10 percent 
disability rating where the tinnitus is persistent as a 
symptom of head injury, concussion, or acoustic trauma.  The 
veteran's tinnitus is not persistent; it occurs 
intermittently and only when he is experiencing eustachian 
tube blockage.  The veteran does not contend, nor do his 
service medical records show, that he incurred a head injury 
or concussion during service that resulted in tinnitus.  The 
veteran maintained in a February 1998 statement that he was 
exposed to noise during service from gunfire and helicopters.  
His service records show that his military occupational 
specialties were administrative in nature.  He has stated 
that his tinnitus began during an episode of eustachian tube 
blockage.  No medical professional has concluded that the 
veteran's tinnitus is due to acoustic trauma.  Accordingly, 
the veteran has not met the criteria for a compensable 
disability rating for tinnitus.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for bilateral hearing loss with 
eustachian tube blockage and tinnitus.

Trigeminal nerve neuritis, left side of face

The veteran is evaluated under Diagnostic Code 8305 for this 
condition.  Disability ratings for nerve impairment are based 
on the proportion of impairment of motor, sensory, or mental 
function.  See 38 C.F.R. § 4.120 (1998).  The disability 
ratings for cranial nerve impairment are based on whether 
there is complete or incomplete paralysis of the particular 
nerve.  See 38 C.F.R. § 4.124a, Diseases of the Cranial 
Nerves (1998).  The ratings for cranial nerve impairment are 
for unilateral involvement.  Id.  

Diagnostic Code 8205, for impairment of the fifth 
(trigeminal) cranial nerve, provides a 10 percent disability 
rating for moderate incomplete paralysis, a 30 percent 
disability rating for severe incomplete paralysis, and a 50 
percent disability rating for complete paralysis.  The 
determination as to the severity of incomplete paralysis of 
the fifth cranial nerve depends upon the relative degree of 
sensory manifestation or motor loss.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (1998).  

Neuritis is characterized by loss of reflexes, sensory 
disturbances, muscle atrophy, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the involved nerve, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (1998).  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referenced above is equal to that for 
moderate, incomplete paralysis.  Id. 

The veteran's service medical records show a diagnosis of 
left trigeminal distribution paresthesias, manifested by 
complaints of tingling and numbness in the left mandibular 
area.  Motor and sensory examinations in 1993 by Allan 
Scheinblum, M.D., were intact, and the cranial nerves were 
intact with no weakness, hypesthesia, or tongue deviation.  
Upon VA examination in January 1997, the veteran had mild 
subjective disturbance of pain sensation on the left side of 
the face without reduction of sensation upon testing and no 
facial weakness.  The neurological examination was 
unremarkable.  The examiner indicated that there was no 
evidence of gross anatomic impairment.  The veteran has not 
received outpatient treatment for this condition since his 
retirement from service, but he maintained in his appeal that 
the numbness was becoming more pronounced, with occasional 
tearing of his left eye and saliva wetness on the left corner 
of his mouth.

The preponderance of the evidence is against assignment of a 
compensable disability rating for the veteran's trigeminal 
nerve impairment.  He does not have complete paralysis of the 
fifth cranial nerve.  There is no indication that the 
veteran's complaints of numbness could reasonably be 
classified as moderate, based on the fact that examinations 
have shown no sensory or motor deficit.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his disability from fifth cranial nerve 
impairment.  As discussed above, there is no objective 
evidence of sensory or motor deficit.  The regulations 
establish disability ratings that are intended to compensate 
a veteran for average impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155 (West 1991).  
The veteran does not maintain that his subjective symptoms of 
tearing of the eyes and saliva in the corner of his left 
mouth have interfered with his earning capacity in any 
manner.  The Schedule does not contemplate these symptoms as 
warranting a compensable disability rating.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected trigeminal nerve neuritis, left 
side of face.


ORDER

Entitlement to compensable disability ratings for 
nephrocalcinosis, bilateral hearing loss with eustachian tube 
blockage and tinnitus, and trigeminal nerve neuritis, left 
side of face, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

